DETAILED ACTION
Allowable Subject Matter
1.	Claims 15-17, 19-21, 23-24, 48-50, 52-54, and 56-57 are allowed.
	Kawasaki et al. (US 20200120738) teaches receiving, by the user equipment, a PDU session establishment reject message including at least one of first to fourth identification information, in a registration procedure or a PDU session establishment procedure for a core network, wherein the first identification information is information indicating that a request to establish a PDU session belonging to a network slice is rejected, the second identification information is information indicating a cause of rejection of the request to establish the PDU session, the third identification information is information indicating a value of a backoff timer that manages a session management behavior of the user equipment, and the fourth identification information is information indicating the network slice to which the PDU session belongs, the request to establish the PDU session being rejected.
Park et al. (US 20140140295) teaches a network node receives measurement reports from, scheduled UEs (S1) and determines, based on the measurement reports, a number of neighboring cells that scheduled future transmissions by the scheduled UEs are likely to interfere with (S2). An interference indicator for each of the number of neighboring cells likely to be interfered with is determined (S3), and the network node sends the interference indicator to one or more neighbor network nodes serving one of the number of neighboring cells likely to be interfered with (S4). 
Faccin et al. (US 20180324577) teaches a UE Route Selection Policy (URSP) that may be used by the UE to determine how to route outgoing traffic (e.g., via an established PDU session, 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “initiating, by a terminal device, establishment or modification of a first Protocol Data Unit (PDU) session to a network device according to a first rule in at least one rule in a UE Route Selection Policy (URSP)z wherein initiating, by the terminal device establishment or modification of the first PDU session to the network device according to the first rule in the at 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641